Citation Nr: 1110120	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the residuals of a head injury, to include traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service from August 1951 until his retirement in June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  When the Veteran originally appealed the February 2005 decision, the issues for review included the following:

1.  Entitlement to service connection for residual burn scars.

2.  Entitlement to service connection for residuals of left lower extremity abrasions.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for decreased visual acuity.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for arthritis of the bilateral lower extremities.

7.  Entitlement to service connection for residuals of a head injury.

The Board issued a Decision/Remand in February 2009; in that action, the Board adjudicated the first six issues noted above and remanded the last issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The claim has since been returned to the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

 The Veteran served in Vietnam and was in close proximity to at least one rocket attack, however, competent evidence does not show that the Veteran now suffers from the residuals of a head injury to include TBI.  


CONCLUSION OF LAW

Claimed residuals of a head injury, to include traumatic brain injury, were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to him in December 2003, May 2005, and March 2009.  These letters informed the Veteran of what evidence was required to substantiate the claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the agency of jurisdiction (AOJ).  The letter was followed by adjudication of the claim, and then further readjudication of the claim by way of a January 2006 Statement of the Case (SOC) and July 2006 and December 2010 Supplemental Statements of the Case (SSOCs).  

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  In this instance, the Veteran was provided with the appropriate notice in the notification letter sent to him in March 2009.  The claim was thereafter readjudicated by way of the December 2010 SSOC.  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  Id.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

Upon reviewing the actions since the Board's Decision/Remand, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC scheduled the Veteran for medical examinations and the Veteran attended those examinations.  The examiners reviewed the claims folder prior to examining the Veteran and provided additional comments concerning the claim now before the Board.  The Board also finds that the examination reports are adequate for rating purposes as a physical examination with testing was performed, each examiner took into account the history and reviewed the claims folder, and an opinion with rationale was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The results were then returned to the AMC and the AMC issued a rating in the form of a Supplemental Statement of the Case (SSOC) after reviewing the results of that examination.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Veteran contends that he suffers from the residuals of in-service concussions to include traumatic brain injury (TBI).  The Veteran's service treatment records show that he was treated for headaches, mood swings, and that he complained of memory loss following a rocket attack.  The Veteran is service connected for an anxiety disorder.

The Veteran has asserted that on two different occasions while he was stationed in the Republic of Vietnam, he probably suffered a concussion or some type of TBI.  In one instance, he claims to have been in his barracks when it was hit by rocket fire.  He contends that he was also the subject of a second rocket attack.  In both instances, there were no residuals of a head injury reported in the Veteran's service treatment records.

No residuals of a head injury were noted upon VA examination in August 2004.  

The Veteran had another examination in April 2009.  The examiner reviewed the Veteran's claims folder and then examined the Veteran.  Upon questioning by the medical doctor, the Veteran denied chronic headaches, dizziness, vertigo, fatigue, or malaise.  Motor activity was determined to be normal as was visual spatial orientation.  Although the examiner concluded that the Veteran has some minor memory impairment, the doctor did not attribute the memory loss or any other symptoms to the residuals of a head injury to include TBI.  

A second, more detailed VA neurological examination was accomplished in November 2010.  Upon completion of the examination, the medical provider concluded that the Veteran was not suffering from the residuals of a head injury to include TBI.  The examiner pointed to the fact that the Veteran was not complaining of or suffering from any kind of symptom or manifestation that could be etiologically linked to a head injury or TBI.  The examiner further noted that after the purported chronic injuries, the Veteran served another six years in the military, and he then worked in the private sector for twenty-six years without any difficulty.  As a result of these interim and intervening activities, the medical reviewed concluded that the Veteran had not experienced a significant head injury while he was on active duty.  

In conjunction with the Veteran's claim, his VA medical records and any known private medical treatment records have been obtained and included in the claims folder for review.  A review of these various documents fails to reveal findings indicative of or treatment for the residuals of a head injury to include traumatic brain injury.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:

(1)  a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or

(2)  a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As noted previously, the claims folder does not contain an opinion by a medical provider that the appellant is now actually suffering from a disability or disorder that might be classified as the residuals of a head injury to include TBI. The appellant, along with his accredited representative, asserts that he suffers from a head disability this is somehow related to service.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this instance, the only opinion provided is that of the Veteran and endorsed by the accredited representative.  Yet, merely the claim has been made that he now suffers from the residuals of a head injury to include TBI.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran is not competent to provide more than simple medical observations, such as that he has headaches or dizziness (both of which he has denied).  He is not competent to provide complex medical opinions regarding whether the symptoms are attributable to a traumatic brain injury.  In other words, he is not competent to diagnose the condition nor can he provide an etiological opinion.  See Barr.  Thus, the lay assertions are not competent evidence and service connection pursuant to 38 C.F.R. § 3.303(d) is not warranted.

The Board would further address the statements made by the Veteran.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, a chronic traumatic brain injury was not noted in service although the Veteran was in close proximity to at least one rocket blast.  Although the Veteran has asserted that he suffers from this purported condition, post-service medical treatment records do not corroborate his assertions - neither do VA medical examiners.  However, service connection may also be established by showing continuity of symptomatology, which requires a claimant to demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Even though the Veteran is competent to report the incidents he purportedly experienced in service and that he continues to suffer from some type of head injury residuals, competent evidence is still required to show that such a condition exists, and that there is a nexus to events in service and the continuity of symptoms.  The Veteran's statements in that regard are outweighed by the more probative medical evidence which does not show that the Veteran has current disability attributable to an injury in service.  The medical evidence is most probative as it was based on a physical examination, a review of the medical history, and as an opinion with rationale was provided.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  



ORDER

Entitlement to service connection for the residuals of a head injury, to include traumatic brain injury, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


